EXHIBIT 10.57

Amended Schedule of Mortgages
Which are Substantially in the Form of
Washington Mutual (f/k/a Bank United) Mortgage
Attached as Exhibit 10.53 to the Company's Form
10-K for the period ending 12/31/98



 

Mortgagor

Facility Name

Location



ALS Holdings, Inc. Sterling House of Lawrence 3220 Peterson Road
Lawrence, KS 66049



ALS Holdings, Inc.

Sterling House of Lenexa I

8710 Caenen Lake Road
Lenexa, KS 66215



ALS Wisconsin
Holdings, Inc.*

Wynwood of Appleton 5800 Pennsylvania Avenue
Grand Chute, WI



ALS Holdings, Inc.* Sterling Cottage of Michigan City I 1300 East Coolspring
Avenue
Michigan City, IN 46360



ALS Holdings, Inc.*

Sterling House of Michigan City II 1400 East Coolspring Avenue
Michigan City, IN 46360



ALS Holdings, Inc.* Sterling House of Southern Pines II 101 Brucewood Road
Southern Pines, NC 28387



ALS Holdings, Inc.*

Clare Bridge of Pin Oak I
and
Wynwood of Pin Oak II 8015 Pin Oak Drive
Orlando, FL 32819
 
8001 Pin Oak Drive
Orlando, FL 32819



ALS Holdings, Inc.

Alterra Clare Bridge of Southern Pines 101 Brucewood Road
Southern Pines, NC 28387-5144



ALS Holdings, Inc.

Alterra Clare Bridge Cottage of Dublin Borough 160 Elephant Rd.
Dublin, PA 18917-2202



ALS Holdings, Inc. Alterra Sterling House of Owatonna
and
Alterra Clare Bridge Cottage of Owatonna
334 Cedardale Drive
Owatonna, MN 55060-4467
334 Cedardale Drive
Owatonna, MN 55060-4467



ALS Holdings, Inc.

Alterra Villas of Tequesta
and
Alterra Clare Bridge of Tequesta

217 Village Boulevard
Tequesta, FL
223 Village Boulevard
Tequesta, FL

 



--------------------------------------------------------------------------------




Facility Name

Mortgage Amount

Date of Mortgage

Sterling House of Lawrence

$3,210,000

November 18, 1998

Sterling House of Lenexa I

$2,325,000

November 18, 1998

Wynwood of Appleton

$5,397,360

December 10, 1998

Sterling Cottage of Michigan City I

$2,981,250

March 22, 1998

Sterling House of Michigan City II

$2,483,613

March 22, 1998

Sterling House of Southern Pines II

$2,925,000

March 22, 1998

Clare Bridge of Pin Oak I
and
Wynwood of Pin Oak II

$9,324,992

March 22, 1998

Alterra Clare Bridge of Southern Pines

$3,244,249

June 4, 1999

Alterra Clare Bridge Cottage of Dublin Borough

$2,026,006

June 4, 1999

Alterra Sterling House of Owatonna
and
Alterra Clare Bridge Cottage of Owatonna

$1,125,000



 

 

$1,720,627

September 27, 1999

Alterra Villas of Tequesta
and
Alterra Clare Bridge of Tequesta

$3,269,844

December 13, 1999

 

*The form of mortgages entered into for these properties were conformed to meet
the requirements of applicable state law.